Filed 1/12/21 P. v. Ellis CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                           B306403

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. NA037132)
         v.

BENJAMIN FREDERICK ELLIS,

         Defendant and Appellant.


       THE COURT:
       In 1998, defendant Benjamin Frederick Ellis was convicted
of one count of criminal threats and two counts of false
imprisonment. The jury also found the strike priors to be true.
The trial court sentenced him to 50 years to life in prison.
       On April 27, 2020, defendant filed a motion to modify his
sentence, and the trial court denied it. Defendant filed a timely
notice of appeal.
       Appointed counsel filed a brief raising no issues and asking
this court to follow the procedures set forth in People v. Serrano
(2012) 211 Cal.App.4th 496.
       Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review for arguable issues.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039–1040, review
granted Oct. 14, 2020, S264278; see People v. Serrano, supra, 211
Cal.App.4th at p. 503.) However, we do review any contentions
or arguments made if the defendant files his or her own
supplemental brief or letter, as was done here. (People v. Cole,
supra, at p. 1039.)
       We are not convinced by the arguments raised in
defendant’s supplemental brief. Without any evidence, defendant
contends that his constitutional rights were violated because he
was unable to confront his accusers or be permitted to testify. It
is unclear if defendant is talking about his trial in 1998 or one of
his prior trials in Illinois. Absent evidence supporting
defendant’s contention, there is no basis for reversal.
       Defendant further asserts, as he did in the trial court, that
his constitutional rights were violated in Illinois when he entered
his guilty pleas on the strike priors in 1986 and 1987. As the
trial court aptly noted, defendant fails to identify any legal
authority for a California court to vacate a conviction in Illinois.
                            DISPOSITION
       The trial court’s order denying defendant’s motion to
modify his sentence is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
LUI, P. J.          ASHMANN-GERST, J.            CHAVEZ, J.




                                 2